    Case 3:20-cv-01557-M-BH Document 10 Filed 09/14/20                             Page 1 of 3 PageID 100



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

STATE OF TEXAS,                                            )
          Plaintiff,                                       )
vs.                                                        )    No. 3:20-CV-1557-M-BH
                                                           )
LAWRENCE HILL,                                             )
        Defendant.                                         )    Referred to U.S. Magistrate Judge1

                     FINDINGS, CONCLUSIONS, AND RECOMMENDATION

          Based on the relevant filings and applicable law, this case should be dismissed without

prejudice for failure to prosecute or follow orders of the court.

                                               I. BACKGROUND

          On June 9, 2020, the petitioner filed an “Original Petition for Writ of Habeas Corpus” in a

civil case, and it was ordered filed in this new habeas action. (See docs. 2, 3.) By Notice of

Deficiency and Order dated June 15, 2020, he was notified that he had not filed his habeas petition

on the appropriate form and paid the filing fee or submitted an application to proceed in forma

pauperis (IFP). (See doc. 5.) The order specifically advised the petitioner that within thirty days,

he must file his habeas petition on the appropriate form and either pay the filing fee or file an IFP

application, and that a failure to do so could result in the dismissal of the case. Id. Attached to the

order was a form for a habeas petition under 28 U.S.C. § 2241 and an IFP application. See id. No

response to the order was received. On July 21, 2020, a Second Notice of Deficiency and Order

notified him that he had not filed his habeas petition on the appropriate form and paid the filing fee

or submitted an IFP application and included the appropriate forms. (See doc. 9.) It specifically

advised the petitioner that he must comply with its terms within thirty days, and that a failure to do



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
 Case 3:20-cv-01557-M-BH Document 10 Filed 09/14/20                    Page 2 of 3 PageID 101



so could result in the dismissal of the case. Id. More than thirty days from the date of the second

order have passed, but the petitioner has still not filed his habeas petition on the appropriate form

and either paid the filing fee or filed an IFP application, and he has not filed anything else.

                               II. INVOLUNTARY DISMISSAL

       Rule 41(b) of the Federal Rules of Civil Procedure permits a court to dismiss an action sua

sponte for failure to prosecute or follow orders of the court. McCullough v. Lynaugh, 835 F.2d

1126, 1127 (5th Cir. 1988) (§ 1983 prisoner action). This authority flows from a court’s inherent

power to control its docket, prevent undue delays in the disposition of pending cases, and avoid

congested court calendars. Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962). The petitioner

failed to comply with the orders that he file his § 2241 petition on the appropriate form and either

pay the filing fee or submit an IFP application despite a warning that failure to do so could result

in dismissal of the case. The case should therefore be dismissed under Rule 41(b) for failure to

prosecute or follow court orders.

                                    III. RECOMMENDATION

       This case should be dismissed without prejudice under Fed. R. Civ. P. 41(b) for failure to

follow orders of the court, unless the petitioner files his § 2241 habeas petition on the appropriate

form, and either pays the filing fee or submits a completed application to proceed in forma pauperis

within the time for objecting to this recommendation, or by some other deadline set by the court.

       SO RECOMMENDED on this 14th day of September, 2020.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE


                                                  2
 Case 3:20-cv-01557-M-BH Document 10 Filed 09/14/20                    Page 3 of 3 PageID 102




                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

        A copy of these findings, conclusions, and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a copy.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify
the specific finding or recommendation to which objection is made, state the basis for the objection,
and specify the place in the magistrate judge’s findings, conclusions and recommendation where the
disputed determination is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written objections will
bar the aggrieved party from appealing the factual findings and legal conclusions of the magistrate
judge that are accepted or adopted by the district court, except upon grounds of plain error. See
Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
